DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 -14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dennis (US 2015/0152885).
Regarding claim 12, Dennis discloses a method for thermally enhancing a HVAC system, the method comprising: operating an outdoor HVAC unit to circulate a refrigerant (via 516, Figure 5) through a first refrigerant circuit (512, [0053]) and a second refrigerant circuit (510); operating a heat exchanger (520) to transfer heat to the first refrigerant circuit; and operating the outdoor HVAC unit to combine the refrigerant in the first refrigerant circuit and the second refrigerant circuit (Figure 5). 
Regarding claim 13, Dennis discloses the method of claim 12, wherein the outdoor HVAC unit comprises a pump (516, Figure 5) to circulate the refrigerant through the first refrigerant circuit (512) and the second refrigerant circuit (510). 

Regarding claim 14, Dennis discloses the method of claim 12, wherein the outdoor HVAC unit comprises an ejector (100, Figure 5) to combine the refrigerant in the first refrigerant circuit and the second refrigerant circuit. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,7-8, 10-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US 2015/0152885) and Naghshineh (US 2010/0090017).
Regarding claim 1,  Dennis discloses a thermally enhanced heating system comprising: an indoor HVAC unit comprising: a first heat exchanger (520, Figure 5, i.e. condenser)  for transferring heat from a refrigerant; and a third heat exchanger (514)  for transferring heat to the refrigerant; and an outdoor HVAC unit comprising: an outdoor heat exchanger (518, i.e. evaporator)  for transferring heat from an outdoor air to the refrigerant (512, [0053]); a pump (516) operably coupled to the first heat exchanger and the third heat exchanger, the pump configured to circulate the refrigerant; and an ejector (100)  including a first inlet (116, Figure 1), a second inlet (114) , and an outlet (P3); wherein the first inlet is operably coupled to the outdoor heat exchanger, the second inlet is operably coupled to the third heat exchanger, and the outlet is operably coupled to the first heat exchanger (Figure 5), but does not disclose a second heat exchanger for transferring heat from a fuel source.  

Regarding claim 2, Dennis, as modified, discloses t thermally enhanced system of claim 1, wherein the indoor HVAC unit further comprises a fan (18, [0014]). 
Regarding claim 3, Dennis, as modified, discloses the thermally enhanced system of claim 2, wherein the first heat exchanger (12, Figure 1) is upstream of the fan (18), and the second heat exchanger (20B) and third heat exchanger (20A) are downstream of the fan. 
Regarding claim 4, Dennis, as modified, discloses the thermally enhanced system of claim 3, wherein the third heat exchange (20A) r is downstream of the second heat exchanger. 
Regarding claim 7, Dennis, as modified, discloses the thermally enhanced system of claim 3, wherein the second heat exchanger (20B) is operably coupled to a conduit (11), and the third heat exchanger (20A, Figure 1) is disposed within the conduit. 
Regarding claim 8, Dennis (D), as modified, discloses the thermally enhanced heating system of claim 1, wherein the outdoor HVAC unit further comprises a valve (D-522, Figure 5) operably coupled to the outdoor heat exchange (D-518) and the first heat exchanger (D-520).
Regarding claim 10, Dennis (D), as modified, discloses the thermally enhanced heating system of claim 1, wherein the fuel source comprises at least one of: a natural gas, a propane gas, and a heating oil ([0013]). 
Regarding claim 11, Dennis (D), as modified, discloses the thermally enhanced heating system of claim 1, wherein the ejector is a single-phase ejector (D-100, evidenced by lack of a gas/liquid separator in the circuit). 
Regarding claim 15, Dennis discloses the method of claim 12, but not that the method further comprises operating a fan to circulate an indoor air through an indoor HVAC unit, wherein the heat exchanger transfers heat from the indoor air to the first refrigerant circuit. 
However, Naghshineh discloses a hybrid heating method (Abstract) comprising operating a fan (18, [0018]) to circulate an indoor air through an indoor HVAC unit, wherein the heat exchanger transfers heat from the indoor air to the first refrigerant circuit.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to include a fan as common element of heat exchange devices to improve the heat transfer from the heat exchanger to the room, via convection.
Regarding claim 16, Dennis (D), as modified, discloses the method of claim 12, further comprising operating a second heat exchanger (20B, Figure 1) to transfer heat from a fuel source ([0013]), the second heat exchanger operatively coupled to a conduit (11), wherein the heat exchanger is disposed in the conduit.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US 2015/0152885, Naghshineh (US 2010/0090017), and Schmitt et al. (US 2021/0300151).
Regarding claim 5, Dennis, as modified, discloses the thermally enhanced system of claim 2, but not that the first heat exchanger, second heat exchanger, and third heat exchanger are downstream of the fan. 
However, Schmitt discloses a car air conditioner wherein the first heat exchanger (20, Figure 2a), second heat exchanger (21), and third heat exchanger (22) are downstream of the fan (indicated by 14).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to arrange the heat exchangers in a myriad of order so as to achieve maximum thermal efficiency for the device.
Regarding claim 6, Dennis, as modified, discloses the thermally enhanced system of claim 5, wherein the third heat exchanger (22) is downstream of the second heat exchanger (21), and the first heat exchanger (20) is adjacent to the second heat exchanger (21) and the third heat exchanger (22, Figure 2a). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US 2015/0152885), Naghshineh (US 2010/0090017), and Takahashi et al. (US 5,560,217).
Regarding claim 9, Dennis, as modified, discloses the thermally enhanced heating system of claim 1, but not that the outdoor HVAC unit further comprises a fan. 
However, Takahashi disclose a heat pump air conditioner (Abstract) wherein the outdoor HVAC unit (28, Figure 2) further comprises a fan (4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to include a fan as common element of heat exchange devices to improve the heat transfer across an evaporator or condenser as common practice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/           Supervisory Patent Examiner, Art Unit 3762